As filed with the Securities and Exchange Commission on February 21, 2012 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, including Area Code) (414) 287-3338 Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [X] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [X] This Post-Effective Amendment No. 291 to the Registration Statement of Trust for Professional Managers (the “Trust”) is being filed to register Phase Tactical 500 Fund and Phase Tactical 2000 Fund each as a new series of the Trust. Subject to Completion February 21, 2012 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [LOGO graphic] Phase Tactical 500 Fund Institutional Class Shares (Ticker) Class A Shares (Ticker) Phase Tactical 2000 Fund Institutional Class Shares (Ticker) Class A Shares (Ticker) Prospectus [April 30, 2012] The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Phase Tactical 500 Fund Phase Tactical 2000 Fund Each a series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 Phase Tactical 500 Fund 1 Phase Tactical 2000 Fund 5 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 9 Investment Objective 9 Principal Investment Strategies 9 Principal Risks of Investing in the Funds 9 Portfolio Holdings Information 11 MANAGEMENT OF THE FUNDS 11 The Adviser 11 Portfolio Managers 12 SHAREHOLDER INFORMATION 12 Choosing a Share Class 12 Share Price 13 How to Purchase Shares 13 How to Redeem Shares 17 Exchanging Shares 20 Tools to Combat Frequent Transactions 20 Short-Term Trading and Redemption Fees 21 Other Fund Policies 22 DISTRIBUTION OF FUND SHARES 23 The Distributor 23 Distribution (12b-1) Plan 23 Payments to Financial Intermediaries 23 DISTRIBUTIONS AND TAXES 24 Distributions 24 Tax Consequences 24 FINANCIAL HIGHLIGHTS 25 Table of Contents - Prospectus Summary Section Phase Tactical 500 Fund Investment Objective The investment objective of the Phase Tactical 500 Fund (the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Shares Class A Shares Redemption Fee (as a percentage of amount redeemed on shares held 30 days or less) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.25% 1.25% Distribution and Service (12b-1) Fees None 0.25% Other Expenses(1) 3.01% 3.01% Acquired Fund Fees and Expenses(1) 0.12% 0.12% Total Annual Fund Operating Expenses 4.38% 4.63% Less: Fee Waiver/Expense Reimbursement -1.76% -1.76% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 2.62% 2.87% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, PhaseCapital L.P. (the “Adviser”), and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses) for the Fund do not exceed 2.50% and 2.75% of the Fund’s average net assets for Institutional Class shares and Class A shares, respectively, through [April 30, 2015], subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).The current operating expense limitation agreement can be terminated only by, or with the consent of, the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund, subject to the limitations on Fund expenses described herein, for fees it waives and Fund expenses it paid for a period of three fiscal years from the date of such waiver and/or reimbursement. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.The fee waiver/expense reimbursement arrangement discussed in the table above is reflected only through [April 30, 2015].Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class One Year Three Years Institutional Class Class A Table of Contents - Prospectus 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in the realization of capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35% but scheduled to increase to 39.6% for tax years beginning after December 31, 2012).These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies The Fund seeks to deliver improved risk-adjusted returns and more consistent volatility with respect to the S&P 500® Index over the course of a market cycle by allocating its assets among equity index futures contracts and investments in U.S. Treasury securities.The pursuit of the Fund’s investment objective involves the use of leverage.The Fund’s use of leverage means that the Fund is riskier than alternatives that do not use leverage because the Fund’s objective is to deliver improved risk adjusted outperformance with respect to the S&P 500®Indexin part through the use of embedded leverage to magnify the performance of the S&P 500® Index from time to time. The Fund will invest in futures contracts that represent underlying equity securities that comprise the S&P 500® Index.The Adviser expects that typically up to 20% of the Fund’s total net assets will be invested in S&P 500 equity index futures.However, because the equity index futures in which the Fund invests use notional funding (meaning that nominal trading levels exceed the cash deposited in trading accounts), the Fund will maintain an exposure to S&P 500 equity index futures at a level between 0% and 200% of the Fund’s total net assets.The Fund intends to cover its exposure on futures positions by segregating assets in a net amount equal to the amount the Fund would be required to pay upon cash settlement of the futures positions and/or with offsetting put options or swap agreements sufficient to generate the cash proceeds necessary to enable the Fund to pay the amounts due on cash settlement of the futures positions.Although the investments in futures contracts may be highly correlated to the broad equity market, the Advisor expects that the performance of the Fund will have a reduced correlation to the broad equity market over a market cycle. The remainder of the Fund’s net assets will be invested in U.S. Treasury securities as a means of generating interest income and to preserve principal.These investments will typically consist of exchange traded funds (“ETFs”) or other investment companies that invest in U.S. Treasury securities, but may also include direct investments in U.S. Treasury securities.Under normal conditions, the Adviser expects that 80% to 100% of the Fund’s net assets will be invested in U.S. Treasury ETFs and other U.S. Treasury securities.The Fund may hold larger positions in U.S. Treasury securities during periods of higher market-level risk as determined by the Adviser’s investment model discussed below.The Fund’s investments in U.S. Treasury ETFs and other U.S. Treasury securities are not limited as to maturity. The Adviser’s top-down investment selection process is driven by its proprietary market level risk model.This model is informed by the market microstructure, which examines the aggregate interactions among market participants on high frequency timescales, and how such interactions indicate risk level.The Adviser believes that analyzing the market microstructure provides an information advantage that can be utilized to reduce exposure to the large market movements and increase exposure to smaller movements. The Adviser seeks to provide risk-adjusted outperformance relative to the S&P 500 Index via active risk management of the Fund’s exposure to the index.In general, the Adviser buys index exposure when it believes the risk associated with investment in the index to have decreased and sells index exposure when it believes the risk associated with investment in the index to have increased. By achieving S&P 500 Index exposure through futures, a leveraged exposure to the index is achieved per unit of investment, allowing the excess cash to be used for positions in other securities.For the portion of the portfolio not invested in futures, the Adviser intends to invest in securities that offer exposure to U.S. Treasury bonds with tenure longer than that of the S&P 500® Index futures, and some interest rate risk is mitigated by varying the duration. Table of Contents - Prospectus 2 The Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities.The Advisor may engage in active trading of the Fund's portfolio investments to achieve the Fund's investment objective. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: ● Management Risk.The risk that investment strategies employed by the Adviser in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. ● New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. ● General Market Risk.The risk that certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. ● Equity Market Risk.Equity markets, including common stocks, are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. ● Aggressive Investment Techniques Risk.The Funds may use certain investment techniques, including investments in derivatives, which may be considered aggressive.Investments in derivatives in general are subject to market risks that may cause their prices to fluctuate over time.In addition, such instruments may experience potentially dramatic price changes (losses_ and imperfect correlations between the price of the contract and the underlying security or index which will increase the volatility of the Funds and may involve a small investment of cash relative to the magnitude of the risk assumed.The use of derivatives may expose the Funds to additional risks that they would not be subject to if they invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. ● Exchange-Traded Funds Risk.You will indirectly bear fees and expenses charged by the ETFs in which the Fund invests in addition to the Fund’s direct fees and expenses.As a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying ETF shares.There are risks related to investing in ETFs that do not apply to investments in conventional mutual funds, including that the market price of the ETF’s shares may trade at a discount to their net asset value (“NAV”) or that an active trading market for an ETF’s shares may not develop or be maintained. ● Leverage Risk.Investments in futures contracts involve the use of leverage.Leverage can increase the investment returns of the Fund.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.The Fund will maintain long positions in securities available for collateral, consisting of cash, cash equivalents and other liquid securities, to comply with applicable legal requirements. ● Risk of Non-Diversification. The Fund is non-diversified under federal securities laws, which means that it may invest a high percentage of its assets in a limited number of securities.Since the Fund is non-diversified, its NAV and total returns may fluctuate or fall more in times of weaker markets than a diversified mutual fund. Table of Contents - Prospectus 3 Performance Performance information for the Fund has not been presented because, as of the date of this Prospectus, the Fund has not been in operation for a full calendar year. Management Investment Adviser PhaseCapital, L.P. is the Fund’s investment adviser. Portfolio Managers Mr. John Donahue, Chief Executive Officer of the Adviser, and Dr. Geoffrey Goodell, Head Portfolio Manager of the Adviser, have served as the portfolio managers of the Fund since it commenced operations in [April 2012]. Purchase and Sale of Fund Shares You may conduct transactions (share purchases, redemptions or exchanges) by mail to Phase Capital Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615East Michigan Street, 3rdFloor, Milwaukee, WI 53202 (for overnight or express mail), or by telephone at 1-[…].Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial amount of investment in the Fund and exchanges into the Fund from another fund in the Phase Capital Funds family is $500,000 for Institutional Class shares and $1,000 for Class A shares.Subsequent investments may be made with a minimum investment amount of $100,000 for Institutional Class shares and $500 for Class A shares. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or long-term capital gain, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions may be taxable upon withdrawal from tax-deferred accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 4 Phase Tactical 2000 Fund Investment Objective The investment objective of the Phase Tactical 2000 Fund (the “Fund”) is long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Shares Class A Shares Redemption Fee (as a percentage of amount redeemed on shares held 30 days or less) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.25% 1.25% Distribution and Service (12b-1) Fees None 0.25% Other Expenses(1) 3.01% 3.01% Acquired Fund Fees and Expenses(1) 0.11% 0.11% Total Annual Fund Operating Expenses 4.38% 4.62% Less Fee Waiver/Expense Reimbursement -1.76% -1.76% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 2.61% 2.86% Because the Fund is new, these expenses are based on estimated amounts for the Fund’s current fiscal year. Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, PhaseCapital LP (the “Adviser”), and the Fund, the Adviser has agreed to waive its fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses) for the Fund do not exceed 2.50% and 2.75% of the Fund’s average net assets for Institutional Class shares and Class A shares, respectively, through [April 30, 2015], subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).The current operating expense limitation agreement can be terminated only by, or with the consent of, the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund, subject to the limitations on Fund expenses described herein, for fees it waives and Fund expenses it paid for a period of three fiscal years from the date of such waiver and/or reimbursement. Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.The fee waiver/expense reimbursement arrangement discussed in the table above is reflected only through [April 30, 2015].Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class One Year Three Years Institutional Class Class A Table of Contents - Prospectus 5 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in the realization of capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35% but scheduled to increase to 39.6% for tax years beginning after December 31, 2012).These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies The Fund seeks to deliver improved risk-adjusted returns and more consistent volatility with respect to the Russell 2000® Index over the course of a market cycle by allocating its assets among equity index futures contracts and investments in U.S. Treasury securities. The Fund will invest in futures contracts that represent underlying equity securities that comprise the Russell 2000® Index.The Adviser expects that typically up to 20% of the Fund’s total net assets will be invested in Russell 2000® Index futures.However, because the equity index futures in which the Fund invests use notional funding (meaning that nominal trading levels exceed the cash deposited in trading accounts) the Fund will maintain an exposure to Russell 2000® Index equity index futures at a level between 0% and 200% of the Fund’s total net assets.The Fund intends to cover its exposure on futures positions by segregating assets in a net amount equal to the amount the Fund would be required to pay upon cash settlement of the futures positions and/or with offsetting put options or swap agreements sufficient to generate the cash proceeds necessary to enable the Fund to pay the amounts due on cash settlement of the futures positions.Although the investments in futures contracts may be highly correlated to the broad equity market, the Advisor expects that the performance of the fund will have a reduced correlation to the broad equity market over a market cycle. The remainder of the Fund’s net assets will be invested in U.S. Treasury securities as a means of generating interest income and to preserve principal.These investments will typically consist of exchange traded funds (“ETFs”) or other investment companies that invest in U.S. Treasury securities, but may also include direct investments in U.S. Treasury securities.Under normal conditions, the Adviser expects that 80% to 100% of the Fund’s net assets will be invested in U.S. Treasury ETFs and other U.S. Treasury securities.The Fund may hold larger positions in U.S. Treasury securities during periods of higher market-level risk as determined by the Adviser’s investment model discussed below.The Fund’s investments in U.S. Treasury ETFs and other U.S. Treasury securities are not limited as to maturity. The Adviser’s top-down investment selection process is driven by its proprietary market level risk model.This model is informed by the market microstructure, which examines the aggregate interactions amongmarket participants on high frequency timescales, and how such interactions indicate risk level.The Adviser believes that analyzing the market microstructure provides an information advantage that can be utilized to reduce exposure to the large market movements and increase exposure to smaller movements. The Adviser seeks to provide risk-adjusted outperformance relative to the Russell 2000® Index via active risk management of the Fund’s exposure to the index.In general, the Adviser buys index exposure when it believes the risk associated with investment in the index to have decreased and sells index exposure when it believes the risk associated with investment in the index to have increased. By achieving Russell 2000® Index exposure through futures, a leveraged exposure to the index is achieved per unit of investment, allowing the excess cash to be used for positions in other securities.For the portion of the portfolio not invested in futures, the Adviser intends to invest in securities that offer exposure to U.S. Treasury bonds with tenure longer than that of the Russell 2000® Index futures, and some interest rate risk is mitigated by varying the duration. Table of Contents - Prospectus 6 The Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities.The Advisor may engage in active trading of the Fund's portfolio investments to achieve the Fund's investment objective. Principal Risks Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Fund over short or even long periods of time.The principal risks of investing in the Fund are: ● Management Risk.The risk that investment strategies employed by the Adviser in selecting investments for the Fund may not result in an increase in the value of your investment or in overall performance equal to other similar investment vehicles having similar investment strategies. ● New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. ● General Market Risk. The risk that certain securities selected for the Fund’s portfolio may be worth less than the price originally paid for them, or less than they were worth at an earlier time. ● Equity Market Risk. Equity markets, including common stocks, are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. ● Aggressive Investment Techniques Risk. The Funds may use certain investment techniques, including investments in derivatives, which may be considered aggressive.Investments in derivatives in general are subject to market risks that may cause their prices to fluctuate over time.In addition, such instruments may experience potentially dramatic price changes (losses_ and imperfect correlations between the price of the contract and the underlying security or index which will increase the volatility of the Funds and may involve a small investment of cash relative to the magnitude of the risk assumed.The use of derivatives may expose the Funds to additional risks that they would not be subject to if they invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. ● Exchange-Traded Funds Risk.You will indirectly bear fees and expenses charged by the ETFs in which the Fund invests in addition to the Fund’s direct fees and expenses.As a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying ETF shares.There are risks related to investing in ETFs that do not apply to investments in conventional mutual funds, including that the market price of the ETF’s shares may trade at a discount to their net asset value (“NAV”) or that an active trading market for an ETF’s shares may not develop or be maintained. ● Leverage Risk.Investments in futures contracts involve the use of leverage.Leverage can increase the investment returns of the Fund.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.The Fund will maintain long positions in securities available for collateral, consisting of cash, cash equivalents and other liquid securities, to comply with applicable legal requirements. ● Risk of Non-Diversification. The Fund is non-diversified under federal securities laws, which means that it may invest a high percentage of its assets in a limited number of securities.Since the Fund is non-diversified, its NAV and total returns may fluctuate or fall more in times of weaker markets than a diversified mutual fund. Performance Performance information for the Fund has not been presented because, as of the date of this Prospectus, the Fund has not been in operation for a full calendar year. Table of Contents - Prospectus 7 Management Investment Adviser PhaseCapital, L.P. is the Fund’s investment adviser. Portfolio Managers Mr. John Donahue, Chief Executive Officer of the Adviser, and Dr. Geoffrey Goodell, Head Portfolio Manager of the Adviser, have served as the portfolio managers of the Fund since it commenced operations in [April 2012]. Purchase and Sale of Fund Shares You may conduct transactions (share purchases, redemptions or exchanges) by mail to Phase Capital Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615East Michigan Street, 3rdFloor, Milwaukee, WI 53202 (for overnight or express mail), or by telephone at 1-[…].Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial amount of investment in the Fund and exchanges into the Fund from another fund in the Phase Capital Funds family is $500,000 for Institutional Class shares and $1,000 for Class A shares.Subsequent investments may be made with a minimum investment amount of $100,000 for Institutional Class shares and $500 for Class A shares. Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or long-term capital gain, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions may be taxable upon withdrawal from tax-deferred accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer, or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your adviser or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 8 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Investment Objective The investment objective of the Phase Tactical 500 Fund and the Phase Tactical 2000 Fund (each a “Fund” and collectively the “Funds”) is long term capital appreciation. Change in Investment Objective.Each Fund’s investment objective may be changed without the approval of the Fund’s shareholders upon 60 days’ prior written notice to shareholders. Principal Investment Strategies Each Fund seeks to deliver improved risk-adjusted returns and more consistent volatility with respect to a specific equity market index over the course of a market cycle by allocating its assets among equity index futures contracts and investments in U.S. Treasury securities.The pursuit of the Funds’ investment objective involves the use of leverage.The Funds’ use of leverage means that investments in the Funds are riskier than alternatives that do not use leverage because the Funds’ objective is to deliver improved risk-adjusted outperformance with respect to an underlying index, in part through the use of embedded leverage to magnify the performance of the underlying index from time to time. Each Fund will be required to segregate the net amount that it would be required to pay if the equity index futures contracts that it acquires are cash settled.In addition to segregating net assets to satisfy this requirement, each Fund may enter into offsetting put options or swap agreements with strike prices sufficient to generate aggregate cash proceeds in the amount the Fund would be required to pay under its futures contracts.This would give each Fund the right to receive the money necessary to satisfy its obligations under its equity index futures contracts.If a Fund enters into swap agreements, it will collateralize its net exposure under the swap agreements with liquid portfolio securities.The net amount of the collateral would be the amount that a Fund would ultimately be required to pay under the swap agreement, regardless of whether the swap remains in effect until its stated termination date or is terminated early. The Adviser determines the level of allocation of each Fund’s assets among equity index futures and U.S. Treasury securities by applying its proprietary market level risk model, which applies top-down analysis to adjust the level of a Fund’s exposure to equity securities markets.The market level risk model continuously monitors equity risk and allows the Adviser to make tactical changes to the Funds’ investment portfolios to reduce exposure to equity markets as risk increases.Because the Adviser’s market level risk model evaluates market characteristics on a high-frequency basis, the Adviser may engage in active trading of the Funds’ portfolio investments to achieve the Fund’s investment objective. Temporary Strategies; Cash or Similar Investments.For temporary defensive purposes, the Adviser may invest up to 100% of a Fund’s total assets in high-quality, debt securities, money market instruments, and exchange-traded funds that offer exposure to debt securities.These short-term debt securities and money market instruments include shares of other mutual funds, commercial paper, certificates of deposit, bankers’ acceptances, U.S. Government securities and repurchase agreements.Taking a temporary defensive position may result in a Fund not achieving its investment objective.Furthermore, to the extent that a Fund invests in money market mutual funds for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market funds’ management fees and operational expenses. Principal Risks of Investing in the Funds Before investing in the Funds, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested, and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose all or a portion of your investment in the Funds.The principal risks of investing in the Funds are: Management Risk.The ability of a Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.The value of your investment in a Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, the value of your investment could be diminished or even lost entirely. New Fund Risk.There can be no assurance that the Funds will grow to or maintain an economically viable size.In this event, the Board of Trustees may determine to liquidate a Fund.Liquidation of a Fund can be initiated without shareholder approval by the Board of Trustees if it determines it is in the best interest of shareholders.As a result, the timing of any Fund liquidation may not be favorable to certain individual shareholders. Table of Contents - Prospectus 9 General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility in recent years.The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the risks of investing in securities held by the Fund. Aggressive Investment Techniques Risk.The Funds may use certain investment techniques, including investments in derivatives, which may be considered aggressive.Investments in derivatives in general are subject to market risks that may cause their prices to fluctuate over time.In addition, such instruments may experience potentially dramatic price changes (losses_ and imperfect correlations between the price of the contract and the underlying security or index which will increase the volatility of the Funds and may involve a small investment of cash relative to the magnitude of the risk assumed.The use of derivatives may expose the Funds to additional risks that they would not be subject to if they invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common stockholders, or holders of equivalent interests, generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Exchange-Traded Funds Risk.Federal law generally prohibits a mutual fund (such as the Funds) from acquiring shares of an investment company, including an ETF, if, immediately after such acquisition, the fund and its affiliated persons would hold more than 3% of such investment company’s total outstanding shares.This prohibition may prevent a Fund from allocating its investments in an optimal manner.You will indirectly bear fees and expenses charged by the underlying funds in addition to a Fund’s direct fees and expenses and, as a result, your cost of investing in such Fund will generally be higher than the cost of investing directly in the underlying fund shares.An investment in an ETF generally presents the same primary risks as an investment in a conventional mutual fund (i.e., one that is not exchange traded) that has the same investment objective, strategies and policies.The price of an ETF can fluctuate within a wide range, and a Fund could lose money when investing in an ETF if the prices of the securities owned by the ETF go down.In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds: (1) the market price of the ETF’s shares may trade at a discount to their NAV; (2) an active trading market for an ETF’s shares may not develop or be maintained; or (3) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally.Additionally, ETFs have management fees, which increase their cost. U.S. Government Obligations Risk.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so.As a result, there is a risk that these entities will default on a financial obligation. Table of Contents - Prospectus 10 Leverage Risk.Investments in derivative instruments such as futures contracts involve the use of leverage.Leverage can increase the investment returns of the Funds.However, if leveraged securities held by a Fund decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage. Risk of Non-Diversification.The Funds are non-diversified under federal securities laws, which means that they may invest a high percentage of their assets in a limited number of securities.Since the Funds are non-diversified, their NAVs and total returns may fluctuate or fall more in times of weaker markets than a diversified mutual fund. Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Statement of Additional Information (“SAI”).Disclosure of the Funds’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports to Fund shareholders will be available by contacting the Phase Capital Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling 1-[…] or on the Fund’s website at [fund website].The Form N-Q will be available on the SEC’s website at www.sec.gov. Management of the Funds The Adviser The Funds have entered into an investment advisory agreement (the “Advisory Agreement”) with Phase Capital, L.P., located at 200 Clarendon Street, 25th Floor, Boston, Massachusetts 02116.The Adviser was organized in […].Under the Advisory Agreement, the Adviser manages the Funds’ investments subject to the supervision of the Board of Trustees.Each Fund compensates the Adviser for its services at the annual rate of 1.25% of its average annual net assets, payable on a monthly basis. Fund Expenses.Each Fund is responsible for its own operating expenses.However, pursuant to an operating expense limitation agreement between the Adviser and the Funds, the Adviser has agreed to waive its management fees and/or reimburse expenses of each Fund to ensure that each Fund’s total annual fund operating expenses (exclusive of any front-end or contingent deferred loads, taxes, leverage, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, dividends or interest expenses on short positions, acquired fund fees and expenses or extraordinary expenses such as litigation) does not exceed 2.50% and 2.75% of the average net assets of the Fund for Institutional Class shares and Class A shares, respectively, through [April 30, 2015], and subject to annual re-approval of the agreement by the Board of Trustees thereafter.Any waiver of management fees or payment of expenses made by the Adviser may be reimbursed by a Fund in subsequent years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to be reimbursed for management fee waivers and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and approved by the Board of Trustees.A Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of management fees and/or expenses.In addition, any such reimbursement from a Fund to the Adviser will be subject to the applicable limitation on such Fund’s expenses.This operating expense limitation agreement can be terminated only by, or with the consent of, the Board of Trustees. Table of Contents - Prospectus 11 A discussion regarding the basis of the approval by the Board of Trustees of the Advisory Agreement will be available in the Funds’ semi-annual or annual report to shareholders. Each Fund, as a series of the Trust, does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment adviser with any other series of the Trust. Portfolio Managers John Donahue Mr. Donahue is the Adviser’s Chief Executive Officer.Mr. Donahue has been involved in the trading of public securities in multiple markets for over 20 years.Before joining the Adviser in 2007, Mr. Donahue was Head of Trading (Boston) for Dematteo Monness, LLC, an agency-only, institutional research and trading, broker-dealer.Prior to Dematteo Monness, Mr. Donahue was a founding partner and Head Trader of Compass Point Research and Trading, an agency-only broker-dealer founded in 2003, which merged with Dematteo Monness in 2006.Prior to joining Compass Point in 2003, Mr. Donahue held several positions including Managing Director with SG Cowen, heading their sales and trading efforts for the Boston region, Director with Furman Selz, LLC opening and managing their first regional office in Boston in 1992, and has traded public equities and options for individuals and institutional clients.Mr. Donahue has extensive experience trading proprietary firm capital and began his career with Citigroup (Smith Barney) Global Markets on the floor of the New York Stock Exchange in 1987.Mr. Donahue is a former officer and board member of the Boston Security Traders Association.He holds a Bachelor of Science degree in Accountancy from Villanova University. Dr. Geoffrey Goodell Dr. Goodell is the Adviser’s Head Portfolio Manager.Since 2008 he has led research and management of several of the Adviser’s proprietary investment strategies, the scope of which includes equities, futures and exchange-traded funds.Focus areas for such strategies have included tactical trading, microstructure-informed risk management and statistical arbitrage. Prior to joining PhaseCapital, Dr. Goodell was a strategist in the corporate credit trading and structured products groups within the Fixed Income, Currency, and Commodities Division of Goldman, Sachs & Co., where he analyzed and evaluated new products and strategies, including credit and equity derivatives, structured products and index methodology.Dr. Goodell holds a S.B. in mathematics from Massachusetts Institute of Technology and a Ph.D. in computer science from Harvard University. Shareholder Information Choosing a Share Class Each Fund offers Institutional Class and Class A shares in this prospectus.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and may have different share prices as outlined below: · Institutional Class shares are offered for sale at NAV without the imposition of a sales charge or Rule 12b-1 distribution fee. · Class A shares are offered for sale at NAV without the imposition of a sales charge.Class A shares are subject to a Rule 12b-1 distribution fee of 0.25% of the average daily net assets of a Fund attributable to Class A shares, computed on an annual basis. Each class of Fund shares has different expenses and distribution arrangements to provide for different investment needs.You should always discuss the suitability of your investment with your financial intermediary or financial advisor. Table of Contents - Prospectus 12 Share Price The price of a Fund’s shares is the Fund’s NAV per share.This NAV per share is calculated by dividing the value of a Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the NYSE, which is generally 4:00p.m., Eastern time.The NAV will not be calculated on days that the NYSE is closed for trading. Each security owned by a Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, a Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, a security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced.The Board of Trustees will regularly evaluate whether the Funds’ fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Funds and the quality of prices obtained through their application by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by a Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different (higher or lower) from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems Fund shares when a Fund holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund was using market value pricing. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time a Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, a Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating a Fund’s NAV in advance of the time the NAV is calculated.The Adviser anticipates that the Funds’ portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. How to Purchase Shares All purchase requests received in good order by the Funds’ transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), or by an authorized financial intermediary (an “Authorized Intermediary,” as defined below) before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed at that day’s NAV per share.Purchase requests received by the Transfer Agent or an Authorized Intermediary after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the NAV on the next business day.An Authorized Intermediary is a financial intermediary that has made arrangements with the Funds to receive purchase and redemption orders on its behalf.For additional information about purchasing shares through financial intermediaries, please see “Purchasing Shares Through a Financial Intermediary,” below. Table of Contents - Prospectus 13 All account applications (each an “Account Application”) to purchase Fund shares is subject to acceptance by the Funds and is not binding until so accepted.The Funds reserve the right to reject any purchase order if, in their discretion, it is in the Funds’ best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of a Fund.Purchases may also be rejected from persons believed to be “market-timers,” as described under “Tools to Combat Frequent Transactions,” below.A service fee, currently $25, as well as any loss sustained by a Fund, will be deducted from a shareholder’s account for any purchases that do not clear.The Funds and the Transfer Agent will not be responsible for any losses, liability, cost or expense resulting from rejecting any purchase order.Your order will not be accepted until the Funds or Transfer Agent receives a completed Account Application. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Investment Minimums.The minimum initial investment in each Fund is $500,000 for Institutional Class shares and $1,000 for Class A shares.The minimum investment amount for subsequent investments is $100,000 for Institutional Class shares and $500 for Class A shares.The Funds reserve the right to waive the minimum initial investment or minimum subsequent investment amounts at their discretion.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments.The minimum investment may be modified for certain financial intermediaries that submit trades on behalf of underlying investors.Certain intermediaries also may have investment minimums, which may differ from the Funds’ minimums, and may be waived at the intermediaries’ discretion. Purchase Requests Must be Received in Good Order Your share price will be the next NAV per share calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund in which you are investing; · the dollar amount of shares to be purchased; · your account application or investment stub; and · a check payable to the name of the Fund in which you are investing. The Fund reserves the right to change the requirements of “good order” at any time without notice. Purchase by Mail.To purchase Fund shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the Fund in which you are investing: Regular Mail Overnight or Express Mail PhaseCapital Funds PhaseCapital Funds c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701615
